

EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 22nd day of August, 2006, by and between LOTUS BANCORP, INC., a Michigan
corporation (hereafter the “Company”) and Richard Gurne, a resident of Rochester
Hills, Michigan (hereafter the “Executive”).


WHEREAS, the Executive has considerable experience, expertise and training in
management related to banking and services offered by the Company and to be
offered through Lotus Bank, a proposed subsidiary bank of the Company (“Bank”);
 
WHEREAS, the Company desires and intends to cause the Executive to be employed
as Chief Lending Officer & Executive Vice President of the Bank pursuant to the
terms and conditions set forth in this Agreement; and


WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Company agree as follows:


DURATION


1.    This Agreement shall continue in full force and effect for a period
beginning on the date the Bank opens for business (“Opening Date”) and will
expire and terminate by its own terms on the Expiration Date, which is the later
of October 31, 2009 or as of a date three (3) years after the Opening Date
unless either party elects to terminate this Agreement prior to the Expiration
Date, in accordance with the TERMINATION provisions set forth below.
 
2.    Both the Company and the Executive acknowledge and agree that the parties
may agree to continue the employment relationship upon such terms as they may
mutually agree. Both parties acknowledge and agree that, in the event that they
fail to agree upon terms for the continuation of the Executive’s employment
subsequent to the Expiration Date, this Agreement and the employment of the
Executive shall automatically terminate on the Expiration Date without any
additional liability or obligation on the part of either party, except as
expressly provided herein.
 
COMPENSATION


3.    All payments of salary and other compensation to the Executive shall be
payable in accordance with the Company’s or Bank’s ordinary payroll and other
policies and procedures.
 
a.    For the first year after the Opening Date, the Executive will receive a
salary of $105,000.00, payable on a semi-monthly basis in equal amounts of
$4,375.00, and appropriately prorated for partial months at the commencement and
end of the term of the Agreement.
 
1

--------------------------------------------------------------------------------


 
b.   During the remaining term of this Agreement, the Executive’s annual salary
shall be reviewed by the Company’s Board of Directors as of the 31st day of
December of each subsequent year, as provided in Paragraph 6 of this Agreement.
 
c.    During the term of this Agreement, it is anticipated that a disinterested
majority of the Board of Directors of the Company will consider the adoption of
an executive discretionary bonus plan. The Board will have the sole discretion
whether to adopt such a bonus plan and, if so, when bonuses will be paid
thereunder.
 
d.    At conclusion of the initial stock offering of the Company, the Company
shall grant to the Executive a number of options exercisable within ten (10)
years from the date of the grant of such options. Such options, upon the grant
of the options, will enable the Executive to purchase a number of shares of
Company common stock equal to one percent (1%) of the total number of shares of
common stock issued in the initial stock offering. The exercise price for the
stock options to be received by the Executive shall be equal to the offering
price of the Company common stock in its initial offering. The terms of the
Company’s stock option plan shall control in the event of any conflict with the
terms of this Agreement. The options shall be evidenced by a stock option
agreement, which shall have terms as are consistent with those set forth above
and such additional terms as may be set forth in the stock option agreement or
the stock option plan pursuant to which the options are granted. To the maximum
extent permitted by law, the options will be treated as incentive stock options.
 
Both the Company and the Executive acknowledge that such compensation and the
other covenants and agreements of the Company contained herein are fair and
adequate compensation for the Executive’s services, and for the mutual promises
described below.
 
e.    Executive shall be also be entitled to participate in any benefit programs
applicable to all employees of the Company or Bank, as applicable, or to
executive employees of the Company or Bank in accordance with Company or Bank
policy and the provisions of said programs. Such benefits may include employee
and dependent health and dental insurance, disability insurance with coverage
equal to the Executive’s current salary at the time of any disability, and
profit sharing and other retirement plans.
 
f.    The Company or Bank shall also provide the Executive with a salary
continuation plan, with such terms as are approved by the Board of Directors of
the Bank or the Company, as the case might be. The Company shall also permit
Executive to participate in a 401K plan once such plan is established by the
Company or the Bank.
 
g.   The Executive is eligible for an annual bonus in an amount to be determined
based on performance goals established annually by the Chief Executive Officer
and the Board of Directors; provided, however that the Executive shall only be
eligible for the annual bonus if the Bank’s Composite CAMELS rating is 1 or 2
from the applicable bonus year.
 
2

--------------------------------------------------------------------------------


 
4.    The Company shall reimburse the Executive for all reasonable expenses,
including, but not limited to, travel expenses, lodging expenses, meals and
entertainment expenses, cell phone and trade association memberships; provided,
however, that the Executive shall be required to submit receipts or other
acceptable documentation to the Cashier or other appropriate bank officer to
verify such expenses prior to any reimbursements.
 
5.    Subject to the provisions of Paragraph 7 of this Agreement, Executive
shall be entitled to four (4) weeks of paid vacation per twelve month period on
a non-cumulative basis. In addition, in the event that neither the Company nor
the Bank has a health insurance plan as of the Opening Date, the Company shall
reimburse the Executive, not less frequently than monthly, upon presentment of
appropriate documentation, the amount paid by the Executive to continue, without
interruption, family medical benefits under COBRA, up to $1,000 per month. In
the event that neither the Company nor the Bank has a health insurance plan
prior to the time that Executive’s COBRA continuation health insurance expires,
the Company shall reimburse the Executive, not less frequently than monthly,
upon presentment of appropriate documentation, the amount paid by the Executive
to continue, without interruption, family medical benefits of similar nature to
those continued under COBRA coverage, up to $1,000 per month. In each case,
family medical benefits shall extend to the spouse of the Executive, dependent
children under the age of nineteen who live at home and dependent children under
the age of twenty-one who are full-time students at an accredited college or
university.
 
6.    During the term of this Agreement, Executive’s compensation will be
subject to an annual review consistent with safe and sound banking practices and
in the discretion of the Board of Directors of the Company but, in no event,
will the Executive’s salary and vacation be less than the amounts set forth in
Paragraphs 3, 4, and 5 at any time during the term of this Agreement.
 
7.    All employee benefits provided to the Executive by the Company or Bank
incident to the Executive’s employment shall be governed by the applicable plan
documents, summary plan descriptions or employment policies, and may be
modified, suspended or revoked at any time, in accordance with the terms and
provisions of the applicable documents. 
 
8.    The Company shall have the right to deduct from any payment of
compensation to Executive hereunder any federal, state or local taxes required
by law to be withheld with respect to such payments and any other amounts
specifically authorized to be withheld or deducted by Executive.
 
RESPONSIBILITIES


9.    The Executive shall be employed as Chief Lending Officer and Executive
Vice President of the Bank. The Executive covenants and agrees that he will
faithfully devote his best efforts and his primary focus to his positions with
the Bank and the Company and their respective subsidiaries.
 
10.   The Executive acknowledges and agrees that the duties and responsibilities
of the Executive required by his position as Chief Lending Officer are wholly
within the discretion of the Chief Executive Officer, and may be modified, or
new duties and responsibilities imposed by the Chief Executive Officer, at any
time, without the approval or consent of the Executive. However, these new
duties and responsibilities may not constitute immoral or unlawful acts. In
addition, the new duties and responsibilities must be consistent with the
Executive’s role as Chief Lending Officer of a financial institution.
 
3

--------------------------------------------------------------------------------


 
11.    The Executive acknowledges and agrees that, during the term of this
Agreement, he has a fiduciary duty of loyalty to the Company and the Bank, and
that he will not engage in any activity during the term of this Agreement, which
will or could, in any significant way, harm the business, business interests, or
reputation of the Company or the Bank.
 
NONCOMPETITION


12.    The Executive acknowledges and agrees that he will not, at any time
during the existence of the employment relationship between the Company or the
Bank, directly or indirectly engage in competition with the Company or the Bank,
and the Executive will not on his own behalf, or as another’s agent, employee,
partner, shareholder or otherwise, engage, in any of the same or similar duties
and/or responsibilities required by the Executive’s positions with the Company
and the Bank, other than as an employee of the Company or the Bank pursuant to
this Agreement, or as specifically approved by the Board of Directors. In
addition, without the prior written consent of the Board of Directors, Executive
shall not usurp for himself any corporate opportunity available to the Company
or the Bank.
 
The Executive covenants and agrees that for a period of six months subsequent to
a voluntary termination of this Agreement by the Executive, other than as a
result of a “constructive termination” as defined in Paragraph 17, the Executive
shall not directly or indirectly engage in competition with the Company or the
Bank, within Oakland County, (the “post voluntary termination noncompete area”)
and the Executive will not on his own behalf, or as another’s agent, employee,
partner, shareholder or otherwise, engage, within the post voluntary termination
noncompete area in any of the same or similar duties and/or responsibilities
required by the Executive’s positions with the Company or the Bank. The
Executive acknowledges and agrees that the rights provided by this Paragraph to
the Company and the Bank are cumulative with other rights granted the Company or
the Bank under this Agreement. The Company and the Bank covenant and agree that
if they choose to enforce the provisions of this Paragraph, the Executive shall
be entitled to payment of $52,500.00 or the equivalent of half the Executive’s
then current annual salary, whichever is greater, less statutory payroll
deductions, payable in twelve (12) equal disbursements in accordance with
ordinary payroll policies and procedures, beginning with the first payroll after
the termination becomes effective.
 
If the Company or the Bank believes, in good faith after consultation with its
counsel, that Executive is in violation or breach of this Agreement, the Company
or the Bank, as applicable, may refuse to make further non-compete payments
under this Paragraph 12 and may seek full restitution of all non-compete
payments previously paid by the Company or the Bank to Executive up to and
including the date of such violation or breach by Executive.
 
4

--------------------------------------------------------------------------------


 
The Executive also acknowledges and agrees that in exchange for the
noncompetition agreement set forth in this Paragraph, the Executive will receive
substantial, valuable consideration including: (i) confidential trade secret and
proprietary information relating to the identity and special needs of the
Company’s current and prospective customers, the Company’s and Bank’s current
and prospective services, the Company’s and Bank’s business projections and
market studies, the Company’s and Bank’s business plans and strategies, the
Company’s and Bank’s studies and information concerning special services unique
to the Company and the Bank; (ii) employment; and (iii) compensation and
benefits as described in this Agreement.
 
Executive acknowledges and agrees that the non-competition restriction set forth
above is ancillary to an otherwise enforceable agreement and supported by
independent valuable consideration as required by law. Executive further
acknowledges and agrees that the limitations as to time, geographical area, and
scope of activity to be restrained by this Paragraph are reasonable and
acceptable to him, and do not impose any greater restraint than is reasonably
necessary to protect the goodwill and other business interests of the Company
and the Bank. Executive acknowledges and agrees that the primary purpose of the
restrictive covenants contained herein is to protect the proprietary information
and goodwill of the Company and the Bank.
 
Executive acknowledges and agrees that if, at some later date, a court of
competent jurisdiction determines that the non-competition agreement set forth
in this Paragraph does not meet the criteria set forth by law, this paragraph
may be reformed by the court and enforced to the maximum extent permitted under
the laws of the State of Michigan.
 
If Executive is found to have violated any of the provisions of any restrictive
covenant contained herein, Executive agrees that the restrictive period of each
covenant so violated shall be extended by a period of time equal to the period
of such violation by Executive. It is the intent of this Paragraph that the
running of the restrictive period of any covenant shall be tolled during any
period of violation of such covenant so that the Company may obtain the full and
reasonable protection for which it contracted and so that Executive may not
profit by breach thereof.
 
NONINTERFERENCE


13.    The Executive covenants and agrees that, for a period of six months
subsequent to the termination of this Agreement, whether such termination occurs
at the insistence of the Company or the Executive, the Executive shall not: (i)
recruit, hire, or attempt to recruit or hire, directly or by assisting others,
any other employees of the Company or the Bank (for purposes of this covenant,
“other employees” shall refer to employees who are still actively employed by,
or doing business with, the Company or the Bank at the time of the attempted
recruiting or hiring) nor shall the Executive contact or communicate with any
other employees of the Company or the Bank for the purpose of inducing other
employees to terminate their employment with the Company or the Bank or (ii)
solicit, directly or by assisting others, the banking business of any customers
of the Company or the Bank as of the date of such termination.
 
5

--------------------------------------------------------------------------------


 
The Executive acknowledges and agrees that in exchange for the execution of the
noninterference agreement set forth above, the Executive will receive
substantial, valuable consideration including: (i) confidential trade secret and
proprietary information relating to the identity and special needs of the
Company’s and Bank’s current and prospective customers, the Company’s and Bank’s
current and prospective services, the Company’s and Bank’s business projections
and market studies, the Company’s business plans and strategies, the Company’s
and Bank’s studies and information concerning special services unique to the
Company or the Bank; (ii) employment; and (iii) compensation and benefits as
described in this Agreement. The Executive acknowledges and agrees that this
constitutes fair and adequate consideration for the execution of the
noninterference agreement set forth above.
 
REMEDIES


14.    In the event that the Executive violates any of the provisions set forth
in this Agreement relating to NONINTERFERENCE and NONCOMPETITION, the Executive
acknowledges and agrees that the Company and the Bank would suffer immediate and
irreparable harm and would not have an adequate remedy at law for money damages.
Accordingly, Executive agrees that, without the necessity of proving actual
damages or posting bond or other security, the Company and the Bank shall be
entitled to temporary or permanent injunction or injunctions to prevent breaches
of such performance and to specific enforcement of such covenants in addition to
any other remedy to which the Company or the Bank may be entitled, at law or in
equity. In such a situation, the parties agree that the Company and the Bank may
pursue any remedy available, including declaratory relief, concurrently or
consecutively in any order as to any breach, violation, or threatened breach or
violation of any of the provisions set forth in this Agreement relating to
NONINTERFERENCE and NONCOMPETITION, and the pursuit of any particular remedy or
remedies shall not be deemed an election of remedies or waiver of the right to
pursue any other remedy.
 
TERMINATION


15.    The Chief Executive Officer and the Board of Directors of the Company
shall be entitled to terminate this Agreement, for any reason, by providing the
Executive with thirty (30) days’ written notice of the termination, delivered in
person, or by certified U.S. mail to the Executive’s last known address
reflected in the Company’s personnel records. Such notice shall be effective
upon personal delivery or three days after mailing by certified mail. However,
if the Agreement is terminated at the Company’s insistence without “good cause”
as defined in this Agreement, the Company covenants and agrees to provide the
Executive with the SEVERANCE set forth below in this Agreement.
 
16.    For purposes of this Agreement, “good cause” shall be defined as the
occurrence of one of the following events:
 
a.    The Executive violates any provision of this Agreement or is grossly
negligent in the performance of his duties hereunder, and fails to cure such
violation or the effects of such gross negligence within ten (10) days after
written notice to the Executive by the Company specifying in reasonable detail
the alleged violation;
 
b.    The Executive is indicted for a felony, or a misdemeanor involving moral
turpitude;
 
6

--------------------------------------------------------------------------------


 
c.    A bank regulatory agency having jurisdiction over the Company or the Bank
has issued a notice of intent (i.e. a “15 day letter”) to pursue the suspension
or removal of Executive by bank regulatory authorities; or
 
d.    The Chief Executive Officer and/or the Board of Directors, in the exercise
of his or its reasonable judgment and in good faith, determines that the
Executive’s job performance is substantially unsatisfactory and the Executive
has failed to cure such performance within a reasonable period after written
notice to the Executive by the Bank specifying in reasonable detail the nature
of the unsatisfactory performance.
 
17.    Executive shall be entitled to terminate this Agreement at any time, for
any reason, with or without cause, by providing thirty (30) days written notice,
by personal delivery or certified United States mail, to the Company at its
principal business address of the Executive’s intention to terminate this
Agreement. Such notice shall be effective upon personal delivery or three days
after mailing by certified mail. In the event that the Executive does so because
of a “constructive termination” as defined in this Agreement, the Company
covenants and agrees to provide the Executive with the SEVERANCE set forth below
in this Agreement. “Constructive termination” shall mean any circumstance
pursuant to which Executive’s compensation is materially diminished, his job
title is changed to a position of lesser importance, or his responsibilities are
materially reduced.
 
18.    In the event of the Executive’s death, this Agreement will terminate
immediately, without notice, on the date of the Executive’s death. The Executive
acknowledges and agrees that, in the event of his death, the Company will pay to
the Executive’s estate all compensation due and owing through the date of the
Executive’s death.
 
19.    This Agreement will terminate immediately, without notice, in the event
the Executive becomes physically or mentally disabled, as defined by 29 C.F.R.
§ 1630.2(g)(1), and cannot perform the essential functions of his position, with
or without reasonable accommodation for the period designated by the Executive’s
disability insurance after which disability payments will begin.
 
20.    The Executive acknowledges and agrees that in the event of termination of
this Agreement, for whatever reason, whether at the insistence of the Executive
or at the insistence of the Company, the Executive will return to the Company
within seventy-two (72) hours of the time when notice of termination is
communicated by either party, or sooner if requested by the Company, any and all
equipment, literature, documents, data, information, order forms, memoranda,
correspondence, customer and prospective customer lists, customer’s orders,
records, cards or notes acquired, compiled or coming into the Executive’s
knowledge, possession or control in connection with his activities as an
employee of the Company or the Bank, as well as all machines, parts, equipment
or other materials received from the Company or the Bank or from any of their
respective customers, agents or suppliers, in connection with such activities.
 
21.    The provisions of Paragraphs 12-14, 20-25, 30 and 36 shall survive the
termination of this Agreement.
 
7

--------------------------------------------------------------------------------


 
CHANGE IN CONTROL


22.    The parties acknowledge that the Executive has agreed to assume the
position of Executive Vice President and to enter into this Agreement based on
his confidence in the current owners of the Company and the direction of the
Company provided by the current Board of Directors. If the Company should
undergo a “Change of Control,” as defined below, and there is a material change
in the Executive’s responsibilities, duties, terms or location of employment,
then the Executive, at his option, may notify the Company at any time within
sixty (60) days following such Change of Control, by personal delivery or
certified U.S. mail, that he intends to terminate this Agreement based upon the
Change of Control. Notice of termination shall be effective upon delivery or
three (3) days after mailing by certified mail.
 
23.    In the event that the Executive elects to terminate this Agreement based
upon a Change in Control, the Company covenants and agrees to pay to the
Executive cash payments in an aggregate amount equal to 125% of Executive’s then
current annual salary or $131,250.00, whichever is greater, less statutory
payroll deductions. Such compensation shall be payable in equal disbursements in
accordance with the Company’s ordinary payroll policies and procedures.
 
24.    As used in this Agreement, a “Change of Control” shall be deemed to have
occurred in any of the following instances:
 
a.    the Company or the Bank is merged or consolidated with another corporation
and as a result of such merger or consolidation less than fifty percent (50%) of
the outstanding voting securities (on a fully diluted basis) of the surviving or
resulting corporation are owned in the aggregate by the former shareholders of
the Company;
 
b.    the Company or the Bank sells all or substantially all of its assets to
another corporation; or
 
c.    there is an acquisition of more than fifty percent (50%) of the
outstanding voting securities of the Company or the Bank pursuant to any
transaction or combination of transactions by any person or group within the
meaning of such terms in the Securities Exchange Act of 1934, as amended.
 
SEVERANCE


25.    If the Company elects to terminate this Agreement at any time prior to
the Expiration Date for any reason other than “good cause” as defined in this
Agreement, or if Executive terminates this Agreement as a result of a
“constructive termination,” the Executive shall be entitled to severance pay.
Such severance pay shall be equal to $52,500.00 or the equivalent of half the
Executive’s then current annual salary, whichever is greater, less statutory
payroll deductions, payable in twelve (12) equal disbursements in accordance
with the Company’s ordinary payroll policies and procedures, beginning on the
date that the notice of termination becomes effective. In the event that the
Executive is entitled to any payment under the CHANGE IN CONTROL or
NONCOMPETITION provisions above, no payment shall be due under this SEVERANCE
provision.
 
8

--------------------------------------------------------------------------------


 
SEVERABILITY


26.    The Executive acknowledges and agrees that each covenant and/or provision
of this Agreement shall be enforceable independently of every other covenant
and/or provision. Furthermore, the Executive acknowledges and agrees that, in
the event any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable.
 
WAIVER


27.    The parties acknowledge and agree that the failure of either to enforce
any provision of this Agreement shall not constitute a waiver of that particular
provision, or of any other provisions of this Agreement.
 
SUCCESSORS AND ASSIGNS


28.    The Executive acknowledges and agrees that this Agreement may be assigned
by the Company to any successor-in-interest and shall inure to the benefit of,
and be fully enforceable by, any successor and/or assignee; and this Agreement
will be fully binding upon, and may be enforced by the Executive against, any
successor and/or assignee of the Company.
 
29.    The Executive acknowledges and agrees that his obligations, duties and
responsibilities under this Agreement are personal and shall not be assignable,
and that this Agreement shall be enforceable by the Executive only. In the event
of the Executive’s death, this Agreement shall be enforceable by the Executive’s
estate, executors and/or legal representatives, only to the extent provided
herein.
 
CHOICE OF LAW


30.    BOTH PARTIES ACKNOWLEDGE AND AGREE THAT THE LAW OF THE STATE OF MICHIGAN
WILL GOVERN THE VALIDITY, INTERPRETATION AND EFFECT OF THIS AGREEMENT, AND ANY
OTHER DISPUTE RELATING TO, OR ARISING OUT OF, THE EMPLOYMENT RELATIONSHIP
BETWEEN THE COMPANY AND THE EXECUTIVE.
 
MODIFICATION


31.    Both parties acknowledge and agree that this Agreement and the other
agreements and plans referenced herein constitute the complete and entire
agreement between the parties; that the parties have executed this Agreement
based upon the express terms and provisions set forth herein; that the parties
have not relied on any representations, oral or written, which are not set forth
in this Agreement; that no previous agreement, either oral or written, shall
have any effect on the terms or provisions of this Agreement; and that all
previous agreements, either oral or written, are expressly superseded and
revoked by this Agreement.
 
9

--------------------------------------------------------------------------------


 
32.    Both parties acknowledge and agree that the covenants and/or provisions
of this Agreement may not be modified by any subsequent agreement unless the
modifying agreement; (i) is in writing; (ii) contains an express provision
referencing this Agreement; (iii) is signed by the Executive; and (iv) is
approved by the Chief Executive Officer and a disinterested majority of the
Board of Directors of the Company.
 
INDEMNIFICATION


33.    During the term of this Agreement, the Company shall indemnify the
Executive against all judgments, penalties, fines, amounts paid in settlement
and reasonable expenses (including, but not limited to, attorneys’ fees)
relating to his employment by the Company to the fullest extent permissible
under the Company’s Articles of Incorporation and the Bank’s Articles of
Association and may purchase such indemnification insurance as the Board of
Directors may from time to time determine.
 
LEGAL CONSULTATION


34.    The Executive and the Company acknowledge and agree that both parties
have been accorded a reasonable opportunity to review this Agreement with legal
counsel prior to executing the agreement. The Executive acknowledges that he is
not represented by Jenkens & Gilchrist, P.C. in connection with the preparation
and negotiation of this Agreement, and that Jenkens & Gilchrist, P.C. represents
the Company.
 
NOTICES


35.    Any and all notices of documents or other notices required to be
delivered under the terms of this Agreement shall be addressed to each party as
follows:
 


EXECUTIVE:


Richard Gurne
928 Hampstead
Rochester Hills, MI 48309


COMPANY:


Lotus Bancorp, Inc.
P.O. Box 250428
West Bloomfield, MI 48325-0428


10

--------------------------------------------------------------------------------



MISCELLANEOUS


36.    The Executive shall make himself available, upon the request of the
Company or the Bank, to testify or otherwise assist in litigation, arbitration,
or other disputes involving the Bank, or any of the directors, officers,
employees, subsidiaries, or parent corporations of either, at no additional cost
during the term of this Agreement and at any time following the termination of
this Agreement.
 
37.    The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the date of termination, or otherwise.
 
38.    In the event either party institutes litigation to enforce or protect its
rights under this Agreement, the prevailing party in such litigation shall be
entitled, in addition to all other relief, to reasonable attorneys fees,
out-of-pocket costs, disbursements, and fees relating to such litigation.
 
39.    This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.
 
40.    Neither the Company nor the Bank shall have any obligation to set aside,
earmark or entrust any fund or money with which to pay its obligations under
this Agreement. The Executive or any successor-in-interest to Executive shall be
and remain simply a general creditor of the Company or the Bank in the same
manner as any other creditor having a general unsecured claim. For purposes of
the Code, the Company intends this Agreement to be an unfunded, unsecured
promise to pay on the part of the Company. For purposes of Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), the Company intends that this
Agreement not be subject to ERISA. If it is deemed subject to ERISA, it is
intended to be an unfunded arrangement for the benefit of a select member of
management, who is a highly compensated employee of the Company for the purpose
of qualifying this Agreement for the “top hat” plan exception under sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. At no time shall the Executive have or
be deemed to have any lien nor right, title or interest in or to any specific
investment or to any assets of the Company or the Bank. If the Company or Bank
elects to invest in a life insurance, disability or annuity policy upon the life
of Executive, the Executive shall assist the Company and Bank by freely
submitting to a physical examination and supplying such additional information
necessary to obtain such insurance or annuities.
 
11

--------------------------------------------------------------------------------


 
41.    When a reference is made in this Agreement to a Paragraph, such reference
shall be to a Paragraph of this Agreement unless otherwise indicated. The
headings contained in this Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision in this Agreement. Each use herein of the
masculine, neuter or feminine gender shall be deemed to include the other
genders. Each use herein of the plural shall include the singular and vice
versa, in each case as the context requires or as is otherwise appropriate. The
word “or” is used in the inclusive sense. Any agreement or instrument defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement or instrument as from time to time amended, modified or
supplemented, including by waiver or consent. References to a person are also to
its permitted successors or assigns.
 
42.    Executive represents that his service as an employee of the Company and
Bank will not violate any agreement: (i) he has made that prohibits his from
disclosing any information he acquired prior to his becoming employed by the
Company or the Bank; or (ii) he has made that prohibits his from accepting
employment with the Company or the Bank or that will interfere with his
compliance with the terms of this Agreement. Executive further represents that
he has not previously, and will not in the future, disclose to the Company or
the Bank any proprietary information or trade secrets belonging to any previous
employer. Executive acknowledges that the Company and the Bank have instructed
him not to disclose to it any proprietary information or trade secrets belonging
to any previous employer.
 
43.    As the Company and the Bank are considered to be in the business of
community banking and as the Executive will be required to participate in
community activities and become a part of the community where the Company and
the Bank are located, the Executive shall relocate his primary residence to
Southeastern Michigan within a one hour “drive” of its main office within three
months of the Opening Date.
 
12

--------------------------------------------------------------------------------




EXECUTED ON THE DATE FIRST WRITTEN ABOVE.
 
 

    “EXECUTIVE”       /s/ Richard Bauer                                  /s/
Richard Gurne                               WITNESS    Richard Gurne          
“COMPANY”           CITY CENTRAL BANCORP, INC.       /s/ Richard
Bauer                                   /s/ Satish
Jasti                                     
WITNESS
 
Satish Jasti
President & CEO


 
13

--------------------------------------------------------------------------------


 




        
     




 




 
 


 
     


